Case: 18-10264   Date Filed: 06/20/2018   Page: 1 of 7


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 18-10264
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 1:13-cr-00168-CG-B-1

UNITED STATES OF AMERICA,

                                                                Plaintiff-Appellee,

                                   versus

KEVIN ALPHONZO JOHNSON,

                                                           Defendant-Appellant.

                        ________________________

                 Appeal from the United States District Court
                    for the Southern District of Alabama
                        ________________________

                               (June 20, 2018)

Before MARCUS, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:

     In 2013, federal prisoner Kevin Johnson pleaded guilty to possession of a

firearm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1), and was

sentenced to 24 months’ imprisonment, followed by three years of supervised
              Case: 18-10264     Date Filed: 06/20/2018   Page: 2 of 7


release. In 2016, Johnson’s supervised release was revoked after he admitted to

possessing and using marijuana, and, consequently, the district court sentenced him

to a 12-month and one-day term of imprisonment, followed by two years of

supervised release.   In 2018, the district court revoked Johnson’s supervised

release after he again admitted to, among other things, using illicit drugs, and

sentenced him to 12 months’ imprisonment, followed by one year of supervised

release. Johnson now appeals the within-guideline sentence of imprisonment he

received upon revocation of his supervised release in 2018. He argues that his

sentence was substantively unreasonable, because, in determining his sentence, the

district court failed to discuss the factors found in 18 U.S.C. § 3553(a), and

focused exclusively on his prior supervised release revocation, to the exclusion of

his equities. After careful review, we affirm.

      We review the sentence imposed upon revocation of supervised release for

reasonableness, United States v. Velasquez, 524 F.3d 1248, 1252 (11th Cir. 2008),

which “merely asks whether the trial court abused its discretion.” United States v.

Pugh, 515 F.3d 1179, 1189 (11th Cir. 2008) (quotation omitted).

      Under 18 U.S.C. § 3583(e), a district court may, upon finding by a

preponderance of the evidence that a defendant has violated a condition of

supervised release, revoke the term of supervised release and impose a term of

imprisonment. 18 U.S.C. § 3583(e). In imposing a sentence upon revocation of


                                          2
              Case: 18-10264    Date Filed: 06/20/2018   Page: 3 of 7


supervised release, a court must impose a sentence “sufficient, but not greater than

necessary, to comply with the purposes” listed in § 3553(a)(2) -- specifically, the

need to afford adequate deterrence, protect the public from the defendant’s future

criminal conduct, and provide the defendant with educational or vocational

training, medical care, or other correctional treatment. Id. §§ 3553(a), (a)(2)(B)-

(D), 3583(e). The court must also consider the nature and circumstances of the

offense, the history and characteristics of the defendant, the kinds of sentences

available, the applicable guideline range, the pertinent policy statements of the

Sentencing Commission, and the need to provide restitution to any victims. Id. §§

3553(a)(1), (4)-(7), 3583(e).

      However, where a defendant violates a term of his supervised release by

possessing a controlled substance, a court must revoke his supervised release and

require him to serve a term of imprisonment. 18 U.S.C. § 3583(g). Moreover,

“when revocation of supervised release is mandatory under 18 U.S.C. § 3583(g),

the statute does not require consideration of the § 3553(a) factors.” United States

v. Brown, 224 F.3d 1237, 1241 (11th Cir. 2000), abrogated on other grounds as

recognized in United States v. Vandergrift, 754 F.3d 1303, 1309 (11th Cir. 2014).

If a district court revokes a term of supervision, the court may require the

defendant to serve in prison all or part of the term of release that is statutorily

authorized for the offense that resulted in the term of release. Id. § 3583(e)(3). A


                                         3
                Case: 18-10264    Date Filed: 06/20/2018    Page: 4 of 7


prison term of up to two years may be imposed if the underlying offense is a Class

C felony. Id. A violation of 18 U.S.C. § 922(g)(1) is a Class C felony. See id. §§

3559(a)(3), 924(a)(2).

      The guideline range for a release-revocation sentence is based on the

classification of the conduct that resulted in the revocation and the criminal history

category applicable during the defendant’s original sentencing. United States v.

Campbell, 473 F.3d 1345, 1348-49 (11th Cir. 2007); see also U.S.S.G. §§

7B1.1(a)(3), 7B1.4(a). As relevant here, a technical violation of a defendant’s

conditions of supervised release is a Grade C violation. U.S.S.G. § 7B1.1(a)(3)(B).

The guideline range for a Grade C violation and a criminal history category of IV

is 6-12 months’ imprisonment. Id. § 7B1.4(a).

      A sentence is substantively unreasonable “if it does not achieve the purposes

of sentencing stated in § 3553(a).” Pugh, 515 F.3d at 1191 (quotations omitted).

We defer to the district court’s judgment regarding the weight given to each §

3553(a) factor, unless the district court has made “a clear error of judgment” under

the facts of a particular case. United States v. Gonzalez, 550 F.3d 1319, 1324

(11th Cir. 2008). A sentencing court need not discuss each § 3553(a) factor

individually.    Pugh, 515 F.3d at 1191 n.8. Rather, it “should set forth enough to

satisfy the appellate court that [it] . . . has a reasoned basis for exercising [its] own




                                           4
              Case: 18-10264     Date Filed: 06/20/2018   Page: 5 of 7


legal decisionmaking authority.” United States v. Livesay, 525 F.3d 1081, 1090

(11th Cir. 2008) (quotation omitted).

      We will reverse only if we are left with the firm conviction that the district

court committed a clear error of judgment in weighing the § 3553(a) factors by

arriving at a sentence that lies outside the range of reasonable sentences dictated by

the facts of the case. United States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010)

(en banc). And while we have declined to adopt a presumption of reasonableness

as to sentences within the guidelines range, we have said that “when the district

court imposes a sentence within the advisory Guidelines range, we ordinarily will

expect that choice to be a reasonable one.” United States v. Docampo, 573 F.3d

1091, 1101 (11th Cir. 2009) (quotations omitted).

      Here, the district court did not abuse its discretion by sentencing Johnson to

a within-guideline, 12-month term of imprisonment for his supervised release

violations.   First, because the district court found that Johnson violated his

supervised release based on his admitted possession and use of two controlled

substances, the court was required to revoke his supervision and impose a term of

imprisonment, pursuant to 18 U.S.C. § 3583(g). Brown, 224 F.3d at 1241. As a

result, the court was not required to consider the § 3553(a) factors when

determining Johnson’s sentence. Id.




                                          5
              Case: 18-10264    Date Filed: 06/20/2018   Page: 6 of 7


      But even if the court was required to consider the § 3553(a) factors, Johnson

still cannot carry his burden of demonstrating that his sentence was substantively

unreasonable, because he cannot show that the court failed to consider those

factors, or that it committed a clear error of judgment in weighing the relevant §

3553(a) factors. Irey, 612 F.3d 1190. First, we may expect that Johnson’s within-

guideline sentence is substantively reasonable. Docampo, 573 F.3d at 1101. In

addition, the district court explicitly stated that it had considered the § 3553(a)

factors. Moreover, the district court did not err in concluding that Johnson’s

supervision record -- which included a previous revocation that resulted from

Johnson’s use of illicit drugs -- was a relevant factor, especially since Johnson

committed the instant violation by again using illicit drugs. That consideration was

appropriate because Johnson’s newest violation was another indication that he

lacked respect for the law, and was largely undeterred from using illicit drugs or

from engaging in other criminal conduct. See 18 U.S.C. § 3553(a)(1), (a)(2)(A)-

(C). And finally, even though he takes issue with the weight the district court gave

to his personal and familial considerations, he cannot show that the district court

erred in concluding that his violation conduct outweighed those considerations.

Gonzalez, 550 F.3d at 1324.

      Accordingly, we affirm Johnson’s within-guideline, 12-month custodial

sentence.


                                         6
     Case: 18-10264   Date Filed: 06/20/2018   Page: 7 of 7


AFFIRMED.




                              7